Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 


Allowable Subject Matter
Claims 1-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it the amended limitations, specially “encoder portion of a neural network system, an input video frame for a current time step of operation of the neural network system, a previously reconstructed video frame generated by a decoder portion of the neural network system during a previous time step of operation, reconstructed motion estimation data from the previous time step of operation, reconstructed residual data generated by the decoder portion of the neural network system during from the previous time step of operation, and recurrent state data from at least one recurrent layer of the decoder portion of the neural network system from the previous time step of operation” in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426